Citation Nr: 0937110	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-02 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from February 8, 2005, to 
March 18, 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.

In correspondence received from the Veteran in May 2005, she 
indicated that she was unable to work as a result of her 
bilateral foot disabilities.  As the Board, by this decision, 
grants the Veteran's claim of entitlement to service 
connection for a bilateral foot disability, the Board 
interprets the Veteran's May 2005 statement as a claim of 
entitlement to a total disability rating based on individual 
unemployability.  The Board refers this claim to the RO for 
appropriate action.  See Rice v. Shinseki, No. 06-1445 (May 
6, 2009 Vet. App.).


FINDING OF FACT

The Veteran's bilateral foot disabilities (bilateral foot 
tendonitis, status post bilateral navicular stress fractures) 
first manifested during her active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral foot 
disabilities have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The Veteran contends that her bilateral foot disabilities had 
their clinical onset during her active service and that she 
is therefore entitled to service connection.

On examination prior to entry into service in June 2004, no 
evidence of a foot disorder was found.  Because the Veteran's 
entrance examination in this case did not find evidence of a 
foot disorder, and no other material evidence indicates that 
the Veteran had pre-existing foot disorders, the Veteran is 
entitled to a presumption of soundness under 38 U.S.C.A. §§ 
1111, 1137.

However, the Board must consider whether the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The Board finds that the presumption of soundness has not 
been rebutted in this case.  There is no evidence that shows 
the Veteran was diagnosed with any disorders of the foot 
prior to entering service.  Although in March 2005 an 
examining physician recommended that the Veteran be 
discharged from service due to foot conditions that the 
physician felt pre-existed her entry into service, the 
examining physician's opinion does not constitute evidence 
sufficient to rebut the presumption of soundness.  Therefore, 
the Veteran is presumed to have been in sound physical 
condition upon entry into service.

Having established that the Veteran is entitled to a 
presumption of soundness, the next step of the inquiry is to 
determine whether the Veteran developed bilateral foot 
disorders during active service.  

The Veteran's service treatment records reflect that she 
initially reported to sick call with complaints of foot pain 
on February 22, 2005, approximately two weeks after her entry 
into active service.  At that time, she complained of 
bilateral foot pain for the past week, with no known history 
of trauma.  She described the pain as being sharp, and a 9 on 
a scale of 10.  Physical examination resulted in assessments 
of tendonitis and pes cavus.  She was given arch supports and 
placed on a limited profile.  On follow up evaluation three 
days later, the Veteran reported that her foot pain was worse 
with the arch supports.  Physical examination revealed 
tenderness to palpation of the navicular region, particularly 
of the right foot.  The assessment was rule out stress 
factures, both feet.  She was scheduled for a bone scan.  Her 
limited duty profile was extended.  The bone scan revealed 
bilateral navicular stress fractures and a stress 
change/borderline stress facture of the distal posterior 
right tibia.  The Veteran reported for follow up evaluation 
one week later.  At that time, she was noted to be using 
crutches.  In describing her history of foot pain, the 
Veteran stated that while running in boots, she had felt a 
pop in both feet.  Since then, she had experienced 
debilitating pain in both feet that had improved somewhat 
with rest.  Her clinical presentation was determined to 
correlate with the navicular stress fractures seen on bone 
scan.  The examining physician recommended that she be 
discharged for service due to a propensity to develop stress 
fractures that existed prior to her entry into service.  Two 
weeks later, the Veteran was administratively separated from 
service for failure to meet medical/physical procurement 
standards.

Approximately a month and a half after her discharge from 
service, the Veteran sought emergency medical treatment for 
her foot pain that the examining physician determined was 
related to her history of stress fractures.  The Veteran 
reported that she had used crutches for approximately one 
month after she had been diagnosed with stress fractures, and 
had been off crutches for the past few weeks.  She had 
started back to work that day and her feet started hurting 
again.  She had had no intervening trauma.  She was 
prescribed Motrin, instructed to use crutches for the next 
three days, and to follow up with her primary care physician 
and an orthopedic physician.

In an April 2005 statement, the Veteran indicated that 
although she had been instructed to follow up with her 
primary care physician and an orthopedic physician, she had 
been unable to do so because she did not have health 
insurance or an income.

38 U.S.C. § 1154(a) requires that the VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability benefits.  In addition, 
"[l]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed.Cir.2007).  

The Board concludes that because the Veteran is competent to 
report a continuity of symptomatology since the initial in-
service manifestation of her foot disabilities, she is 
competent to relate her current currently diagnosed 
disabilities (bilateral foot tendonitis, status post 
bilateral navicular stress fractures) to her active service.  
See Davidson v. Shinseki, --- F.3d ----, 2009 WL 2914339, *3 
(Fed.Cir. Sept. 14, 2009).

As the Veteran's current foot disorders have been determined 
to be related to an injuries sustained in service, the Board 
finds that service connection for a bilateral foot disability 
is warranted.  In this case, service incurrence has been 
shown by satisfactory lay evidence, consistent with the 
treatment the Veteran received during service, and continuity 
of the disability since service.  Thus, the Board finds that 
it is at least as likely as not that the Veteran's foot 
disabilities were incurred as a result of her service.  
Significantly, there is no evidence to the contrary.  
Therefore, service connection for a bilateral foot disability 
is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a bilateral foot disability is 
granted.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


